 In the Matter of SWIFT & COMPANYandUNITED AuToiuoBILE WORKERSOF AMERICA, LOCAL No. 265In the Matter of SWIFT & COMPANYandUNITED PACKING HOUSEWORKERSL. I. UNION No. 328 AFFILIATE C. I. O.Cases Nos. C-484 and R-805, respectivelySUPPLEMENTAL DECISIONANDORDERJuly 7, 1938On May 20, 1938, the National Labor Relations Board issued aDecision, Order, and Direction of Election in the above-entitled pro-ceeding.'The Direction of Election provided that an election bysecret ballot be held among employees of Swift and Company, Evans-ville, Indiana, herein called the Company, in certain departments ofitsEvansville, Indiana, plant, who Were employed by the Companyduring the pay-roll period next preceding the date of said Direction,excluding employees in certain specified positions and those who hadsince quit or been discharged for cause, to determine whether or notthey desired to be represented by United Packing House Workers,Local Industrial, Union No. 328, for the purposes of collective bar-gaining.Pursuant to the Direction, an election by secret ballot was conductedon June 4, 1938, at Evansville, Indiana, under the direction and super-vision of the Regional Director for the Eleventh Region (Indian-apolis, Indiana).Full opportunity was accorded all of the parties tothe investigation to participate in the conduct of the secret ballot andto make challenges.On June 6, 1938, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report upon the ballot.No excep-tions to the Intermediate Report have been filed by any of theparties.'7 N. L. R.B. 287.8 N. L. R. B., No. 15.131117213-39-vol. 9-10 132NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results the Regional Director reportedas follows :Totalnumber of employees eligible tovote------------------362Total number of employees voted____________________________354Total number of valid votes cast____________________________319Total number of votes for the United Packing House Workers,Local Industrial Union No. 328, affiliated with C.I.O------99Total number of votes against the United Packing House Work-ers, Local Industrial Union No.328, affiliated with C. I. O----220Total number of blank ballots______________________________0Total number of void ballots________________________________0Total number of challenged ballots__________________________35The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.The peti-tion for investigation and certification of representatives of employeesof Swift and Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act; 49Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY of nnn that the petition for investigation and certifi-cation of representatives of employees of Swift and Company, Evans-ville,Indiana,filed by United PackingHouseWorkers, LocalIndustrial Union No. 328, be, and it hereby is, dismissed.